Exhibit 10.1

LOGO [g58696image001.jpg]

OMNIBUS EQUITY INCENTIVE PLAN

DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

Greater Bay Bancorp, a California corporation (the “Company”), grants a
Restricted Stock Award, subject to the terms, conditions, and restrictions of
the Greater Bay Bancorp Omnibus Equity Incentive Plan (the “Plan”), this
Restricted Stock Award Agreement, and Appendix A (attached) (the Restricted
Stock Award Agreement and Appendix A are collectively referred to as the “Award
Agreement”). The capitalized terms used in the Award Agreement that are defined
in the Plan shall have the same meanings herein as are set forth in the Plan.

 

Grantee:

   «Fname» «Lname»   

Grant Date

   «Grant_Date»   

Total Number of Shares Granted

   «Shares»   

Lapse of Restrictions:

     

The restrictions imposed on the Restricted Stock Award shall lapse as set forth
below. Except as otherwise provided in the Award Agreement, Grantee will not be
eligible to retain shares of Stock under the Restricted Stock Award unless he or
she is employed by the Company or one of its Subsidiaries on the applicable
date, as set forth below. Such restrictions shall lapse with respect to:

«Vest1» Shares on «Vest1Date»

«Vest2» Shares on «Vest2Date»

«Vest3» Shares on «Vest3Date»

«Vest4» Shares on «Vest4Date»

«Vest5» Shares on «Vest5Date»

Termination of Service:

In the event of Grantee’s Termination of Service, the Restricted Stock Award
shall be deemed earned or forfeited as follows:

Termination of Service due to death, Disability, or Retirement. On Termination
of Service due to death or Disability, the restrictions on the Restricted Stock
subject to the Award shall lapse as to a pro rata portion of the shares of such
Restricted Stock (net of any shares as to which the restrictions previously have
lapsed), with such pro



--------------------------------------------------------------------------------

rata portion based on the ratio of the number of days between the Grant Date and
the date of Termination of Service to the number of days between the Grant Date
and the date on which all such restrictions were scheduled to lapse under the
Award Agreement. Notwithstanding the provisions of the Plan, on Termination of
Service due to Retirement, the restrictions on the Restricted Stock subject to
the Award shall lapse only in accordance with the schedule set forth above and
shall not accelerate on a pro rata (or any other) basis. In any of such events,
Grantee shall forfeit the balance of such Restricted Stock as to which the
restrictions have not yet lapsed, and the Restricted Stock so forfeited shall be
returned to the Company.

Termination by the Company for Cause, or by any event not specified in the
previous paragraph (except for a Change in Control which is governed by
Section 17 of the Plan): The portion of the Restricted Stock Award for which the
restrictions have not lapsed as of the Termination of Service shall be forfeited
immediately after the Company’s notice or advice of such Termination of Service
for Cause is dispatched to Grantee or on the date of Termination of Service for
any other reason.

 

GREATER BAY BANCORP

By:

 

 

The Grantee acknowledges and represents that the Grantee is familiar with the
terms and provisions of this Award Agreement and hereby accepts same subject to
all its terms and provisions hereof. The Grantee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Board of
Directors or its duly appointed Committee upon any questions arising under the
Plan.

 

Dated:                     

  

 

  

Grantee Signature

 

2



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS FOR RESTRICTED STOCK

1. Grant. The Company grants to the Grantee a Restricted Stock Award for the
number of shares of Stock, at no par value, set forth in the Award Agreement,
subject to the terms and conditions of the Plan, which is incorporated herein by
reference. In the event of a conflict between the terms and conditions of the
Plan and this Award Agreement, the terms and conditions of the Plan shall
prevail.

2. Term. Subject to earlier lapse of restrictions for the shares of Stock as
provided in the Plan, the restrictions set forth herein shall lapse in
accordance with the provisions of Section 4 below. This agreement shall
terminate when all of the shares of Stock either have vested in accordance with
Section 4 or have been forfeited upon a Termination of Service.

3. Restrictions on Transfer.

(a) Except as provided below, the Award shall be nontransferable and shall not
be assignable, alienable, saleable, or otherwise transferable by the Grantee
other than by will or the laws of descent and distribution or pursuant to a
Domestic Relations Order. The terms of this Award Agreement shall be binding
upon the executors, administrators, heirs, successors and assigns of the
Grantee. No non-permitted transferee of the Grantee shall have any right in or
claim to any Restricted Stock.

(b) Notwithstanding the foregoing, the Grantee may transfer, without
consideration for such transfer, any Restricted Stock Award subject to this
Award Agreement, in whole or in part, to one or more of the following persons
(and only the following persons): (i) the Grantee’s spouse, former spouse,
children including adopted children, step-children, grandchildren, parents,
grandparents, brothers, sisters, aunts, uncles, nieces, nephews, first cousins,
mother-in-law, father-in-law, brothers-in-law, or sisters-in-law (“immediate
family members”), or such other persons as may be approved in writing by the
Committee in its sole and absolute discretion (“approved transferees”), or
(ii) a trust or trusts for the exclusive benefit of the Grantee or any such
immediate family members or approved transferees. Immediate family members,
approved transferees and trusts for their benefit may not retransfer this Option
in whole or in part other than by will or by the laws of descent and
distribution.

(c) In order to effectuate a transfer pursuant to Section 3(b) above, the
transfer must be in writing in an instrument submitted to the Company within ten
(10) business days after its execution. In such writing, the transferee must
agree to be bound by all of the terms and conditions of the Plan and this Award
Agreement. The Company may grant or withhold its consent to the transfer or the
terms of the transfer in its sole and absolute discretion. In the event the
Company does not notify Grantee in writing of its disapproval of the transfer or
its terms within ten (10) business days of receipt by the Company of a copy of
the written transfer instrument from the Grantee, the transfer shall be deemed
approved.

(d) Transfers of the Award under Section 3(b) above may not be a transfer for
consideration (for example, sales or exchanges of the Award are not permitted).



--------------------------------------------------------------------------------

(e) Following any transfer hereunder, the Award shall continue to be subject to
the same terms and conditions as were applicable immediately prior to the
transfer. The term “Grantee” shall be deemed to refer to the transferee, except
that Termination of Service shall continue to be applied with respect to the
original Grantee rather than the transferee.

(f) Shares of Stock that have vested and are no longer subject to restrictions
pursuant to Section 4 may be transferred by the Grantee, subject to applicable
federal and state securities law restrictions.

4. Lapse of Restrictions.

(a) Longevity Restrictions. The restrictions shall lapse with respect to the
shares of Stock covered by this Restricted Stock Award, in the installments set
forth in the Award Agreement, provided that the Grantee’s service as an Employee
continues through the specified dates.

(b) Change in Control. Upon a Change in Control as defined in subsection 2(g) of
the Plan, all restrictions shall lapse.

(c) Action by Committee. The Committee shall have the authority, in its sole and
absolute discretion, to remove any or all of the restrictions applicable to such
shares of Stock whenever the Committee may determine that such action is
appropriate by reason of changes to applicable tax or other laws.

5. Fractional Shares. No fractional shares shall be delivered to Grantee. Any
fractional shares shall be rounded down to the nearest whole number, provided
that such fractional shares shall be aggregated and vested on the date when all
restrictions lapse or expire.

6. Legends.

(a) If Restricted Stock is held in certificated form, until all restrictions
lapse, certificates representing shares of Restricted Stock issued pursuant to
the Award Agreement shall bear the following legend:

“The shares represented by this certificate are subject to reacquisition by
Greater Bay Bancorp, and such shares may not be sold or otherwise transferred
except pursuant to the provisions of the Award Agreement by and between Greater
Bay Bancorp and the registered owner of such shares.”

(b) If Restricted Stock is held in certificated form, certificates representing
shares of Restricted Stock issued pursuant to the Award Agreement shall bear the
following legend:

“The shares represented by this certificate are owned by a person or persons who
may be considered an affiliate for purposes of Rule 144 under the Securities Act
of 1933 (the “Act”). No transfer of these securities or any interest therein may
be made unless the issuer has received an opinion of counsel or other evidence
satisfactory to it that shares may be sold pursuant to Rule 144 or another
available exemption under the Act and the rules and regulations thereunder.”

 

2



--------------------------------------------------------------------------------

7. Escrow.

(a) Until all restrictions have lapsed, the Company’s Secretary or such other
escrow holder as the Committee may appoint, shall retain custody of the stock
certificates or book-entry shares representing the Restricted Stock subject to
the Award; provided, however, that in no event shall the Grantee retain physical
custody of any certificates representing shares of Restricted Stock awarded to
him or her.

(b) The Grantee further agrees that simultaneously with his or her execution of
the Award Agreement, he or she shall execute stock powers in favor of the
Company with respect to the shares of Stock granted hereunder in the form
attached hereto and that he or she shall promptly deliver such stock powers to
the Company.

8. Rights as a Shareholder. Upon the delivery of Restricted Stock to the escrow
holder pursuant to subsection 7(a), Grantee shall have all the rights of a
shareholder of the Company with respect to the Restricted Stock, subject to the
terms and conditions of this Award Agreement, including the right to vote the
Restricted Stock and the right to receive all dividends or other distributions
paid or made with respect to the Restricted Stock; provided, however, that any
additional shares of Restricted Stock to which the Grantee shall be entitled as
a result of stock dividends, stock splits, or any other form of recapitalization
in respect of shares of Restricted Stock shall also be subject to the terms and
conditions of this Award Agreement until the restrictions on the underlying
shares of Restricted Stock lapse or expire. Grantee acknowledges that any
dividends paid to the Grantee with respect to any share of the Restricted Stock
prior to the lapse of any restrictions with respect to such share shall be
compensation income rather than dividend income unless the Grantee has made an
election under Section 83(b) of the Code with respect to such Share.

9. Removal of Legends on Certificates and Return of Stock Powers. When
restrictions lapse and the Company delivers to the Grantee the certificates in
respect of shares of Stock or book-entry shares, the Grantee shall also receive
back the related stock powers held by the Company pursuant to subsection 7(b)
above. The distributed shares of Stock shall be free of the restrictions, and
such certificate, if any, shall not bear the legend provided for in Section 6(a)
above (but shall continue to bear the legend provided in Section 6(b) above).

10. Code Section 83(b) Election. Grantee agrees to notify the Company
immediately in writing in the event Grantee makes an election under
Section 83(b) of the Code (or any successor provision) or corresponding
provisions of state or local tax laws with respect to this Award. In that event,
any required withholding and/or employment tax payments as a result of such
election shall thereupon be made. Such withholding may be from the Grantee’s
compensation from the Company or from cash supplied by the Grantee.

11. Separate Advice and Representation. The Company is not providing the Grantee
with advice, warranties, or representations regarding any of the legal, tax, or
business effects to Grantee with respect to the Plan or this Award Agreement.
The Grantee is encouraged to seek legal, tax, and business advice from the
Grantee’s own legal, tax, and business advisers as soon as possible. By
accepting this Award and the shares of Stock covered thereby, and by signing
this Award Agreement, the Grantee acknowledges that the Grantee is familiar with
the terms of the Award Agreement and the Plan, that the Grantee has been
encouraged by the Company to discuss the Award and the Plan with Grantee’s own
legal, tax, and business advisers, and that the Grantee agrees to be bound by
the terms of the Plan and the Award Agreement.

 

3



--------------------------------------------------------------------------------

12. Tax Withholding.

(a) The Company will assess its requirements regarding federal, state, and local
income taxes, FICA taxes, and any other applicable taxes (“Tax Items”) in
connection with the Restricted Stock. These requirements may change from time to
time as laws or interpretations change. The Company will withhold Tax Items as
required by law. Regardless of the Company’s actions in this regard, the Grantee
acknowledges and agrees that the ultimate liability for Tax Items is the
Grantee’s responsibility. The Grantee acknowledges and agrees that the Company:

(i) makes no representations or undertakings regarding the treatment of any Tax
Items in connection with any aspect of the Restricted Stock, including the
subsequent sale of shares of Stock acquired under the Plan; and

(ii) does not commit to structure the terms of the Restricted Stock or any
aspect of the Restricted Stock to reduce or eliminate liability for Tax Items.

(b) Notwithstanding any contrary provision of this Award Agreement, no
certificate representing the shares of Stock or book-entry shares will be issued
to Grantee, unless and until satisfactory arrangements (as determined by the
Committee) have been made by the Grantee with respect to the payment of income,
employment, and other taxes which the Company determines must be withheld with
respect to such shares of Stock so issuable. The Committee, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit the Grantee to satisfy such tax withholding obligation, in whole or
in part (without limitation) by one or more of the following: (i) paying cash,
(ii) delivering to the Company already vested and owned shares of Stock having
an aggregate Fair Market Value (as of the date the withholding is effected)
equal to the amount required to be withheld, or (iii) by authorizing the Company
to hold back a number of shares of Stock otherwise deliverable to the Grantee
through such means as the Company may determine in its sole discretion (whether
through a broker or otherwise) having an aggregate Fair Market Value (as of the
date the withholding is effected) equal to the amount required to be withheld.

13. No Acquired Rights. The Grantee agrees and acknowledges that:

(a) the grant of this Award under the Plan is voluntary and occasional and does
not create any contractual or other right to receive future grants of any Awards
or benefits in lieu of any Awards, even if Awards have been granted repeatedly
in the past and regardless of any reasonable notice period mandated under local
law;

(b) the value of this Award is an extraordinary item of compensation which is
outside the scope of an employment contract, if any;

(c) this Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating termination, severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension, retirement benefits, or similar payments;

 

4



--------------------------------------------------------------------------------

(d) the future value of the shares of Stock awarded under the Plan, if any, is
unknown and cannot be predicted with certainty;

(e) no claim or entitlement to compensation or damages arises from the
termination of this Award or diminution in value of this Award or shares of
Stock received under the Plan, and the Grantee irrevocably releases the Company
from any such claim; and

(f) participation in the Plan shall not create a right to further employment
with the Company or employer and shall not interfere with the ability of the
Company or employer to terminate the employment relationship at any time, with
or without cause.

14. Adjustment of Shares. In the event of a subdivision of the outstanding
Stock, a declaration of a dividend payable in shares of Stock, a declaration of
a dividend payable in a form other than shares of Stock in an amount that has a
material effect on the value of shares of Stock, a combination or consolidation
of the outstanding shares of Stock (by reclassification or otherwise) into a
lesser number of shares of Stock, a recapitalization, a spin-off, a merger,
consolidation or other reorganization involving the Company that would not
constitute a Change in Control, or any other similar occurrence, the Company
shall make appropriate adjustments in the number of shares covered by the
Restricted Stock Award.

Except as provided in this Section 14, Grantee shall have no rights by reason of
any subdivision or consolidation of shares of stock of any class, the payment of
any dividend or any other increase or decrease in the number of shares of stock
of any class. Any issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
shares of Stock subject to the Restricted Stock Award. The grant of the
Restricted Stock pursuant to the Plan shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations or
changes of its capital or business structure, to merge or consolidate or to
dissolve, liquidate, sell or transfer all or any part of its business or assets.

15. Notices. Except as may be otherwise provided by the Plan, any written
notices provided for in the Plan and this Award Agreement shall be in writing
and shall be deemed sufficiently given if either hand delivered or if sent by
fax or overnight courier, or by postage paid first class mail. Notices sent by
mail shall be deemed received three business days after mailed but in no event
later than the date of actual receipt. Notice may also be provided by electronic
submission, if and to the extent permitted by the Committee. Notices shall be
directed, if to the Grantee, at the Grantee’s address indicated by the Company’s
records, or if to the Company, at the Company’s principal office, attention
Human Resources Department.

16. Severability. The provisions of the Award Agreement are severable and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

17. Counterparts; Further Instruments. The Award Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall

 

5



--------------------------------------------------------------------------------

constitute one and the same instrument. The parties hereto agree to execute such
further instruments and to take such further action as may be reasonably
necessary to carry out the purposes and intent of this Award Agreement.

18. Amendment. The Award Agreement may be amended or modified by the Committee,
including amendments and modifications that may affect the tax status of the
Award, provided that such action may not, without the consent of the Grantee,
impair any rights of the Grantee under the Award Agreement.

19. Entire Agreement; Governing Law. The Plan and this Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.

 

6